                             Case 3:21-cr-01119-H Document 1 Filed 04/09/21 PageID.1 Page 1 of 2
,_:•;   ,,.•.

i---



                                                                                                 Apr 09 2021
                 1
                                                                                                  4:08 pm
                 2
                                                                                                 s/ soniad
                 3

                 4

                 5

                 6

                 7

                 8                                   UNITED STATES DISTRICT COURT

                 9                                SOUTHERN DISTRICT OF CALIFORNIA

                10                                    November 2019 Grand Jury
                11 ii UNITED STATES OF AMERICA,                         Case No.         '21 CR1119 H
                12 II                   Plaintiff,                      I N D I C T M E N T
                                                                        - ---------
                13 II         v.                                        Title 18, U.S.C., Secs. 922(g) (1)
                                                                        and 924 (a) (2) - Felon in
                14 IIPHINATH PETER KHVANN,                              Possession of a Firearm; Title 18,
                        aka "Peanut,"                                   U.S.C., Sec. 924 (d) (1), and
                15                                                      Title 28, U.S.C., Sec. 246l(c) -
                            Defendant.                                  Criminal Forfeiture
                16 II _ _ _ _ _ _ _ _ __J
                17           The grand jury charges:

                18           On    or    about   August   27,   2020,    within    the   Southern     District   of

                19 II California, defendant PHINATH PETER KHVANN,                  aka "Peanut," knowing his

                20      status as a convicted felon, that is, a person who had previously been

                21      convicted in a court of a crime punishable by imprisonment for a term

                22      exceeding one year, did knowingly possess a firearm that traveled in and

                23      affected interstate commerce,           to wit:    a Taurus semi-automatic handgun

                24      with serial number 37381E; in violation of Title 18, United States Code,

                25      Sections 922 (g) (1) and 924 (a) (2).

                26
                        II
                27
                        II
                28

                        ADBL:nlv:San Diego
                        418121
                Case 3:21-cr-01119-H Document 1 Filed 04/09/21 PageID.2 Page 2 of 2




 1                                        FORFEITURE ALLEGATIONS

 2               The allegations         contained in       Count    1    is   realleged and by its

 3 II reference          fully   incorporated        herein    for       the   purpose      of   alleging

 4 II forfeiture to the United States of America pursuant to the provisions

 Sllof Title 18, United States Code,                   Section 924(d), and Title 28,               United

 6!1States Code, Section 2461(c).

 7              Upon     conviction      of    the   offense    alleged        in   Count    1   of    this

 8llindictment, defendant PHINATH KHVANN, aka Peanut, shall forfeit to the

 9IIUnited States, pursuant to Title 18, United States Code, Section 924(d),

l0lland Title 28,            United States Code,            Section 2461(c),        all firearms        and

11 II ammunition involved in the commission of the offense, including but not

121llimited to,            a Taurus semi-automatic handgun with serial number 37381E

13 llnumber and six .380 rounds of ammunition.

14 IIAll        pursuant    to   Title    18,    United     States   Code,      Section     924 (d),    and

15 IITitle 28, United States Code, Section 2461(c).

16              DATED:     April 9, 2021.

17

18

19

20 II RANDY S. GROSSMAN
      Acting Unite                            rney
21

2211By:
23

24
     ..
          By:
25

26

27

28

                                                        2
